UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07687 First American Strategy Funds, Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/07 Date of reporting period: 5/31/07 Schedule ofInvestments May 31, 2007 (unaudited), all dollars are rounded to thousands (000) Strategy Aggressive Growth Allocation Fund DESCRIPTION SHARES VALUE+ Investment Companies - 98.8% Equity Funds (a) -90.6% First American Equity Income Fund, Class Y 193,308 $ 3,126 First American Equity Index Fund, Class Y 125,278 3,547 First American International Fund, Class Y 973,864 16,176 First American International Select Fund, Class Y 2,164,989 24,226 First American Large Cap Growth Opportunities Fund, Class Y 750,735 25,705 First American Large Cap Select Fund, Class Y 1,218,282 20,357 First American Large Cap Value Fund, Class Y 710,685 16,289 First American Mid Cap Growth Opportunities Fund, Class Y (b) 111,853 5,228 First American Mid Cap Value Fund, Class Y 195,083 5,622 First American Real Estate Securities Fund, Class Y 180,486 4,648 First American Small Cap Growth Opportunities Fund, Class Y (b) 61,630 1,414 First American Small Cap Select Fund, Class Y (b) 163,672 2,498 First American Small Cap Value Fund, Class Y 88,446 1,283 Total Equity Funds 130,119 Fixed Income Fund (a) -6.3% First American Total Return Bond Fund, Class Y 908,831 8,979 Exchange-Traded Fund -1.9% iShares GSCI Commodity Index Trust 66,282 2,731 Total Investment Companies 141,829 (Cost $123,619) Short-Term Investment (a) - 1.7% First American Prime Obligations Fund, Class Z 2,447,596 2,448 (Cost $2,448) Total Investments - 100.5% (Cost $126,067) 144,277 Other Assets and Liabilities, Net - (0.5)% (669) Total Net Assets - 100.0% $ 143,608 + Investments in investment companies are valued at the respective net asset value of each underlying fund as of May 31, 2007. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. (a) Investments in affiliated securities.These funds are advised by FAF Advisors, Inc., which also serves as advisor to this fund. (b) Fund paid no dividends during the twelve-month period ended May 31, 2007. Schedule of Investments May 31, 2007 (unaudited), all dollars are rounded to thousands (000) Strategy Growth Allocation Fund DESCRIPTION SHARES VALUE + Investment Companies - 98.8% Equity Funds (a) - 75.9% First American Equity Income Fund, Class Y 381,008 $ 6,161 First American Equity Index Fund, Class Y 207,528 5,875 First American International Fund, Class Y 1,009,165 16,762 First American International Select Fund, Class Y 2,182,452 24,422 First American Large Cap Growth Opportunities Fund, Class Y 783,837 26,839 First American Large Cap Select Fund, Class Y 1,414,249 23,632 First American Large Cap Value Fund, Class Y 660,173 15,131 First American Mid Cap Growth Opportunities Fund, Class Y (b) 95,581 4,467 First American Mid Cap Value Fund, Class Y 127,133 3,664 First American Real Estate Securities Fund, Class Y 199,033 5,125 First American Small Cap Select Fund, Class Y (b) 144,109 2,199 First American Small Cap Value Fund, Class Y 125,647 1,823 Total Equity Funds 136,100 Fixed Income Funds (a) - 21.9% First American Inflation Protected Securities Fund, Class Y 262,088 2,482 First American Total Return Bond Fund, Class Y 3,730,214 36,855 Total Fixed Income Funds 39,337 Exchange-Traded Fund - 1.0% iShares GSCI Commodity Indexed Trust 41,461 1,708 Total Investment Companies (Cost $152,908) 177,145 Short-Term Investment (a) - 1.4% First American Prime Obligations Fund, Class Z (Cost $2,494) 2,493,526 2,494 Total Investments - 100.2% (Cost $155,402) 179,639 Other Assets and Liabilities, Net - (0.2)% (406 ) Total Net Assets - 100.0% $ 179,233 + Investments in investment companies are valued at the respective net asset value of each underlying fund as of May 31, 2007. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. (a) Investment in affiliated security.This fund is advised by FAF Advisors, Inc., which also serves as advisor to this fund. (b) Fund paid no dividends during the twelve-month period ended May 31, 2007. Schedule ofInvestmentsMay 31, 2007 (unaudited), all dollars are rounded to thousands (000) Strategy Growth & Income Allocation Fund DESCRIPTION SHARES VALUE+ Investment Companies - 99.3% Equity Funds (a) - 61.9% First American Equity Income Fund, Class Y 686,876 $ 11,107 First American Equity Index Fund, Class Y 448,337 12,692 First American International Fund, Class Y 1,349,072 22,408 First American International Select Fund, Class Y 3,002,660 33,600 First American Large Cap Growth Opportunities Fund, Class Y 1,075,670 36,831 First American Large Cap Select Fund, Class Y 2,093,823 34,988 First American Large Cap Value Fund, Class Y 705,260 16,165 First American Mid Cap Growth Opportunities Fund, Class Y (b) 142,316 6,652 First American Mid Cap Value Fund, Class Y 223,916 6,453 First American Real Estate Securities Fund, Class Y 260,915 6,718 First American Small Cap Select Fund, Class Y (b) 234,176 3,573 First American Small Cap Value Fund, Class Y 199,557 2,896 194,083 Fixed Income Funds (a) - 36.4% First American Inflation Protected Securities Fund, Class Y 706,130 6,687 First American Total Return Bond Fund, Class Y 10,878,579 107,480 114,167 Exchange-Traded Fund - 1.0% iShares GSCI Commodity Index Trust 73,706 3,037 Total Investment Companies (Cost $276,350) 311,287 Short-Term Investment (a) - 0.7% First American Prime Obligations Fund, Class Z (Cost $2,188) 2,188,210 2,188 Total Investments - 100.0% (Cost $278,538) 313,475 Other Assets and Liabilities, Net - (0.0)% (101) Total Net Assets - 100.0% $ 313,374 + Investments in investment companies are valued at the respective net asset value of each underlying fund as of May 31, 2007. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. (a) Investments in affiliated securities.These funds are advised by FAF Advisors, Inc., which also serves as advisor to this fund. (b) Fund paid no dividends during the twelve-month period ended May 31, 2007. Schedule ofInvestments May 31, 2007 (unaudited), all dollars are rounded to thousands (000) Strategy Income Allocation Fund DESCRIPTION SHARES VALUE + Affiliated Investment Companies Equity Funds - 33.0% First American Equity Income Fund, Class Y 200,632 $ 3,244 First American Equity Index Fund, Class Y 127,796 3,618 First American International Fund, Class Y 173,406 2,880 First American International Select Fund, Class Y 317,482 3,553 First American Large Cap Growth Opportunities Fund, Class Y 131,689 4,509 First American Large Cap Select Fund, Class Y 218,347 3,648 First American Large Cap Value Fund, Class Y 38,257 877 First American Mid Cap Growth Opportunities Fund, Class Y (a) 12,214 571 First American Mid Cap Value Fund, Class Y 15,543 448 First American Real Estate Securities Fund, Class Y 29,957 771 First American Small Cap Select Fund, Class Y 49,801 760 Total Equity Funds (Cost $18,780) 24,879 Fixed Income Funds - 66.4% First American Core Bond Fund, Class Y 1,461,489 15,872 First American Inflation Protected Securities Fund, Class Y 260,663 2,469 First American Total Return Bond Fund, Class Y 3,205,391 31,669 Total Fixed Income Funds (Cost $50,820) 50,010 Short-Term Investment - 0.3% First American Prime Obligations Fund, Class Z (Cost $213) 212,783 213 Total Affiliated Investment Companies - 99.7% (Cost $69,813) 75,102 Other Assets and Liabilities, Net - 0.3% 201 Total Net Assets - 100.0% $ 75,303 + Investments in investment companies are valued at the respective net asset value of each underlying fund as of May 31, 2007. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. (a) Fund paid no dividends during the twelve-month period ended May 31, 2007. Schedule of InvestmentsMay 31, 2007 (unaudited), all dollars are rounded to thousands (000) Income Builder Fund DESCRIPTION SHARES VALUE+ Investment Companies - 93.3% Equity Funds (a) - 29.8% First American Large Cap Value Fund, Class Y 182,555 $ 4,184 First American Real Estate Securities Fund, Class Y 113,186 2,915 7,099 Exchange-Traded Funds - 1.5% iShares Dow Jones Select Dividend Index 3,800 285 KBW Bank 600 35 KBW Capital Markets 500 36 356 Fixed Income Funds (a) - 62.0% First American High Income Bond Fund, Class Y 836,725 8,217 First American U.S. Government Mortgage Fund, Class Y 633,029 6,539 14,756 Total Investment Companies (Cost $21,449) 22,211 Common Stocks - 5.1% Consumer Discretionary - 0.2% Regal Entertainment Group, Class A 1,900 43 Energy - 0.4% Chevron 300 24 Exxon Mobil 700 58 Rowan 400 16 98 Financials - 2.1% Allied Capital 2,700 86 American Capital Strategies 2,000 97 Bank of America 900 46 CapitalSource - REIT 1,200 32 Citigroup 900 49 Comerica 400 25 Huntington Bancshares 1,200 27 Thornburg Mortgage - REIT 1,900 53 Wachovia 400 22 Washington Mutual 900 39 Wells Fargo 800 29 505 Healthcare - 0.3% Pfizer 2,600 71 Industrials - 0.1% General Electric 600 23 Materials - 0.7% Dow Chemical 700 32 MeadWestvaco 900 31 Packaging Corporation of America 1,700 44 Southern Copper 600 53 160 Telecommunication Services - 0.5% AT&T 900 37 Citizens Communications 4,600 73 110 Utilities - 0.8% Consolidated Edison 700 34 Energy East 1,900 46 KeySpan 600 25 Nicor 300 14 Progress Energy 1,000 50 TECO Energy 1,200 21 190 Total Common Stocks (Cost $1,197) 1,200 Short -Term Investment - 0.1% First American Prime Obligations Fund, Class Z (a) (Cost $32) 32,203 32 Total Investments -98.5% (Cost $22,678) 23,443 Other Assets and Liabilities, Net-1.5% 351 Total Net Assets - 100.0% $ 23,794 + Investments in open-end mutual funds are valued at their respective net asset value on the valuation date.Security valuations for the fund's equity investments and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established by the fund's board of directors. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value. As of May 31, 2007, the fund held no fair valued securities. (a) Investment in affiliated security. This fund is advised by FAF Advisors, Inc., which also serves as advisor to this fund. REIT - Real Estate Investment Trust Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First American Strategy Funds, Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
